Citation Nr: 1432089	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected status post bunionectomy of the left great toe.

2. Entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected status post bunionectomy of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1987 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted in this case for a further VA examination.  Specifically, the Board notes that it appears that the Veteran's service connected disability may have increased since her last VA examination in April 2010, and she appears to have additional feet disabilities that may or may not be related to her service connected status post bunionectomy of the both great toes.

In this regard, the Board notes that a December 2011 VA rating decision granted the Veteran entitlement to a non service connected pension, based in large part on the report of a December  2011 VA examination which indicated that the Veteran's medical conditions of bilateral fasciitis with heel spurs and arthritis of the right foot, as well as degenerative disc disease, would prevent the Veteran from securing and following a substantially gainful occupation.  The Board notes that it is unclear from this examination whether the Veteran's fasciitis, heel spurs, or arthritis of the right foot are related to her, or manifestations of, her service connected disabilitiesor whether they are disabilities unrelated to her service connected disabilities.  As such, and as well mindful of the time that has passed since her last VA examination specific to her service connected disability, in April 2010, the Board finds that the Veteran should be provided with a VA examination that adequately addresses the present level of severity of her service connected disability, and addresses the entirety of the Veteran's foot disabilities and what portion of them are related to service and her service connected disability.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that she provide the names and addresses of any health care providers who have recently treated her for any foot disorder.  After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of her available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA examination for her service connected bilateral foot disorder.  All relevant tests and studies should be undertaken.  The examiner should review the Veteran's entire claims file, and note such review in the examination report.  The examiner should specifically note what symptomatology the Veteran has specifically related to her prior bilateral bunionectomy surgery.  

The examiner should specifically note any other diagnosed foot disability, and indicate, for any such diagnosis, whether it is at least as likely as not related to service, to include as secondary to her service connected bunionectomies.  The examiner should also note what impact those foot disabilities the Veteran has related to service have on the Veteran's employability.  The examiner must provide reasons and bases in support of his decision.

3. After completion of the above requested development, and any other development deemed warranted by the record, the RO should readjudicate the claims on appeal, in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

4. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



